DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,264,279. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4, which inherits the limitations of claim 1 of U.S. Patent No. 11,264,279, discloses all limitations of claim 1 of the instant application.

17/578,660
U.S. Patent No. 11,264,279
1. A method for manufacturing flexible electronics, comprising:
applying a first protective material to a plurality of electronic features of an electronic assembly, the electronic assembly including a substrate and the plurality of electronic features disposed on a first side of the substrate, the substrate comprising glass;
exposing a second side of the substrate to a chemical that thins the substrate to a predetermined thickness, the second side being opposite the first side of the substrate;
applying a second protective material to the second side of the substrate;



applying a third protective material to exterior surfaces of the electronic assembly, wherein the exterior surfaces include at least one side surface; and



















soft baking the electronic assembly to partially cure the liquid polymer.
1. A method for manufacturing flexible electronics, comprising: 
applying a first protective material to a plurality of electronic features of an electronic assembly, the electronic assembly including a glass substrate and the plurality of electronic features disposed on a first side of the glass substrate; 
exposing a second side of the glass substrate to a chemical that thins the glass substrate to a predetermined thickness, the second side being opposite the first side of the glass substrate; 
applying a second protective material to the second side of the glass substrate, separating the plurality of electronic features into individual electronic components; 
applying a third protective material around at least a portion of the individual electronic components, wherein exposing the second side of the glass substrate to the chemical comprises submerging at least the second side of the glass substrate in a first chemical etching tank; and 
separating the plurality of electronic features comprises at least partially submerging the electronic assembly into a second chemical etching tank to separate the glass substrate along cutting tracks in the glass substrate, wherein the cutting tracks define a border around the individual electronic components.
4. The method of claim 1, wherein applying a third protective material around at least a portion of the individual electronic components comprises: 
applying a liquid polymer to exterior surfaces of the electronic assembly, wherein the exterior surfaces include at least one side surface; 
soft baking the electronic assembly to partially cure the liquid polymer; 
removing the first protective material from the first side; and hard baking the electronic assembly to fully cure the liquid polymer on the second side and edges of the electronic assembly.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the liquid polymer” in the last line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what liquid polymer the claim implies to. The claim is not considered at this point because the intended meaning of the claim could not be determined.
Claims 2-14 are rejected since they inherit the deficiencies from the claim which they are dependent from.
Claim 2 recites the limitation “the liquid polymer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Application Publication No. 2008/0295885).
Regarding to claim 15, Lee teaches an electronic component, comprising:
a substrate comprising glass (Fig. 5, element 202);
at least one electronic feature disposed on a first side of the substrate (Fig. 5, element 312a);
a protective film disposed on the second side of the substrate (Fig. 5, element 302b); and
a protective coating disposed around the electronic component (Fig. 5, element 302a) wherein the protective film on the second side of the substrate and side walls of the electronic component are covered by the protective coating, while the at least one electronic feature on the first side of the substrate is exposed (Fig. 5, the protective film 302b on the second side of the substrate 202 and side walls of the electronic component 312a are covered by the protective coating 302a, while the at least one electronic feature 312a on the first side of the substrate 202 is exposed. Please note that the word “covered” is not interpreted as a direct contact). 
Regarding to claim 19, Lee teaches the protective coating covers an entire outer surface of the electronic component except an area where the at least one electronic feature on the first side of the substrate is exposed (Fig. 5, protective coating covers an entire side surfaces of the electronic component except an area. Please note that the word “covered” is not interpreted as a direct contact).
Regarding to claim 20, Lee teaches another protective film disposed on the first side of the substrate (Fig. 5, element 204).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication No. 2008/0295885), as applied to claim 15 above.
Regarding to claim 17, Lee teaches the substrate is a thin and flexible (since the claim does not specify a range of thickness to be considered “thin” or a range of stiffness to be considered “flexible”, the claim features are met). Lee is silent as to a defect level; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a defect-free glass substrate since it was known in the art that materials used in semiconductor fabrication process are defect-free for making the fabricated devices functional.
Regarding to claim 18, Lee teaches the substrate is a glass substrate (Fig. 5). Lee is silent as to the thickness of the glass substrate. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the thickness of the glass substrate to be at most 0.2 mm in order to reduce thermal stress, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “the protective coating is a cured polymer coating” in combination with the limitation recited in claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828